Green, J. (dissenting).
I must dissent. The reliability of the "concerned citizen” informant was not established and the hearing court so found. The fact that this informant may have been reliable in supplying information with respect to defendant’s alleged drug activity in the pool hall at 40 Herman Street was insufficient to establish probable cause to issue the warrant to search defendant’s residence at 109 William War-field Drive. The only information before the Magistrate was contained in two affidavits, one from Police Officer Gerbino, the other from Officer Klimas. Officer Gerbino stated that in October 1983, during a search at 40 Herman Street, Reatha Preston removed a metal box from the trunk of her car and handed it to a young girl, whom the police followed to 109 William Warfield Drive. The only other allegation relating to defendants’ residence was that on January 12, 1984, the citizen saw four our five plastic bags full of cocaine and a large quantity of marihuana. In my view, these allegations do not establish the reliability of the informant (see, People v Johnson, 66 NY2d 398).
Neither the identity of the citizen informant, nor a sworn affidavit from him or her, was presented to the issuing Magistrate (cf. People v Hicks, 38 NY2d 90, 94). There was no allegation that this citizen had ever given reliable information in the past (cf. People v Hendricks, 25 NY2d 129, 134; People v Buckman, 115 AD2d 267). The citizen did not indicate that he or she had purchased drugs from either defendant, or otherwise had engaged in criminal activity, so nothing the citizen said was against his or her penal interest (cf. People v Simon, 107 AD2d 196, 201-202). Moreover, it is difficult for me to understand how the incident regarding the metal box during the search of the pool hall in October 1983 has any relevance in establishing probable cause to search defendants’ residence in January 1984. The majority acknowledges that this incident standing alone is insufficient to establish probable cause. The incident as described in Gerbino’s affidavit was as consistent with innocence as with criminal activity (see, People v *999Bigelow, 66 NY2d 417; cf. People v Oden, 36 NY2d 382, 385; People v Brown, 32 NY2d 172, 174). In any event, the incident should have not been considered at all because the information was three months stale by the time it was presented to the issuing Magistrate (see, Sgro v United States, 287 US 206; cf. People v Hansen, 38 NY2d 17, 20).
The order granting defendants’ motion to suppress should be affirmed. (Appeal from order of Monroe County Court, Wisner, J.—suppression motion.) Present—Hancock, Jr., J. P., Callahan, Denman, Green and Pine, JJ.